DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A (claims 1-12 and 14-16) in the reply filed on 11/03/2020 is acknowledged. The traversal is on the grounds that Species B (claim 13) has been amended to depend from claim 1 and thus Species A and B could be drawn to the same embodiment [pg. 8, para 1 and 3]. This is found to Be persuasive because the amended claim 13 sufficiently further limits claim 1. Further claim 17, which was not previously considered due to improper claim number, does not pose a significant claim burden. 
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A (claims 1-12 and 14-16) and Species B (claim 13) as set forth in the Office action mailed on 08/03/2020, is hereby withdrawn and claims 1-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a water vapor transmission rate within the range of 1 to 2000 g/(m2day)" in claim 7 is a relative term which renders the claim indefinite.  The term "water vapor transmission rate" (WVTR) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, regarding WVTR measurement “only values reported at the same temperature and humidity can be compared, because transmission rates 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yadav (US 2009/0044582 A1) as evidenced by British Plastics Federation (“Thermoforming”, 2008, accessed from www.bpf.co.uk; referenced hereinafter as “BPF”) regarding claims 15-16.

Regarding claim 1, Yadav discloses a polymer-coated fertilizer for use in agriculture production comprising
(Yadav teaches a fertilizer encapsulated in a polymer film (e.g. polymer-coated fertilizer) [0012] and teaches a use of fertilizers applied to agricultural crops [0002]); 
a) a solid pellet of material that includes a fertilizer, the solid pellet of material having a surface
Yadav teaches the fertilizer is in the form of pellets (e.g. solid pellet) [0024] having a surface [0021]);
b) a first coating layer having a continuous structure covering a first surface of the pellet
(Yadav teaches depositing the fertilizer onto a first polymer film [0012] which results in a flat bottom portion [0015, lines 5-6] (e.g. covering a first surface); Fig. 4 shows the bottom layer (10) to be continuous);

    PNG
    media_image1.png
    646
    597
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (first film (bottom))]
c) a second coating layer having a continuous structure covering a second surface of the pellet

    PNG
    media_image3.png
    646
    597
    media_image3.png
    Greyscale
[AltContent: textbox (second film (top))][AltContent: connector][AltContent: arc][AltContent: textbox (first film (bottom))](Yadav teaches covering the fertilizer with a second polymer film [0012] which results in a curved top portion [0015, lines 4-5] (e.g. covering a second surface); Fig. 4 shows the curved top layer (12,30,40) to be continuous);
whereas the second coating layer covers the surface not covered by the first coating layer
(Yadav teaches the fertilizer is shaped like a hemisphere wherein the second polymer film covers the top portion and the first polymer film covers the bottom portion [0012][0015], thus the second coating covers the surface not covered by the first);
d) an overlap layer covering a third surface of the pellet, wherein the overlap layer is formed by bonding a part of the first coating layer with a part of the second coating layer on the surface of the fertilizer pellet to encapsulate the pellet between the first coating layer, the second coating layer, and the overlap layer
(Yadav teaches the bottom and top polymer layers (e.g. first and second coating layers, respectively) are fused together to encapsulate the fertilizer [0017][0021]; thus the fused region reads on the overlap layer formed by bonding the two layers as claimed), 
[AltContent: textbox (overlap)][AltContent: arrow]wherein the overlap layer is distinct from the first coating layer and the second coating layer; 
(the fused region (e.g. overlap layer) taught by Yadav, where the second and first polymer films are softened and fused together [0017], results in a polymer composite that would thus be distinct from the first and second layers; this physical property (a distinct layer) is an inherent feature of melt fusing two polymers (confirmed by Applicant’s Specification [0054]))
and fertilizer encapsulated between the first coating layer, the second coating layer, and the overlap layer is a controlled-release fertilizer 
(Yadav teaches the fertilizer encapsulated by a first and second polymer film fused together (e.g. overlap) is a controlled release fertilizer [0012][0021])
and is releasable through at least one of the first coating layer, the second coating layer, and the overlap layer over a period of time
(Yadav’s teaching  of a polymer-coated controlled release fertilizer reads on a fertilizer that is releasable through the coated film layers over a period of time; Yadav also teaches the release rate of the encapsulated fertilizer can be tailored to fit many different growing situations [0024] and thus is capable of releasing over a period of time, through the polymer films).

Regarding claim 2, Yadav teaches the polymer-coated fertilizer of claim 1, wherein the fertilizer includes at least one of the following: an organic fertilizer, an inorganic fertilizer, a natural fertilizer, a synthetic fertilizer, a micronutrient, an insecticide, a fungicide, a herbicide, a nitrification inhibitor, a bioinoculant, a urease inhibitor, an aluminum sulfate
(Yadav teaches the fertilizer is any suitable fertilizer, including urea (e.g. organic fertilizer) [0012])

Regarding claim 3, Yadav teaches the polymer-coated fertilizer of claim 1, wherein the solid pellet of material includes one of the following: a tablet, a capsule, a briquette, and a granule
(Yadav teaches the fertilizer pellets are solid granules [0014][0023]).

Regarding claims 4 and 5, Yadav teaches the polymer-coated fertilizer of claim 1, wherein the first coating layer (claim 4) and the second coating layer (claim 5) includes at least one of the 
(Yadav teaches the first and second polymer film can be made from many different types of polymer compositions including biopolymers (e.g. natural polymer) and virgin/recycled polymers (e.g. synthetic polymer) [0025]; also, Yadav teaches various additives may be added into the polymer films during manufacture (e.g. processing additive) to affect polymer biodegradation (e.g. biodegradable polymer) [0029]).

Regarding claim 6, Yadav teaches the polymer-coated fertilizer of claim 1, wherein at least one of the first coating layer and the second coating layer includes any commercially available film extrusion grade polymer of natural or synthetic origin
(Yadav teaches the first and second polymer films are manufactured using commercially known extrusion processes (e.g. commercially available extrusion grade polymer film [0028] ).

Regarding claim 8, Yadav teaches the polymer-coated fertilizer of claim 1, wherein at least one of the first coating layer and the second coating layer is made up of multiple coating layers
(Yadav teaches the top and bottom polymer films (e.g. first and second coating layers, respectively) are made up of multiple layers (e.g. multiple coating layers) [0027]).

Regarding claim 13, Yadav teaches the polymer-coated fertilizer of claim 1, wherein the overlap layer is formed by laminating an edge of the second coating layer with the an edge of the first coating layer
(Yadav teaches the second polymer film is laminated to the first layer and the result is a fusing of the two layers (e.g. overlap layer) to encapsulate the fertilizer [0017]; annotated Fig. 4 below also shows interface of where an edge of the second layer (12) meets an edge of the first layer (10),  

    PNG
    media_image3.png
    646
    597
    media_image3.png
    Greyscale






wherein the overlap layer is distinct from the first coating layer and the second coating layer
(the fused region (e.g. overlap layer) taught by Yadav, where the second and first polymer films are softened and fused together [0017], results in a polymer composite that would thus be distinct from the first and second layers; Applicant’s Specification confirms this physical property to be an inherent feature of melt fusing two polymers [0054]);
and the fertilizer encapsulated in the first continuous coating layer, the second continuous coating layer, and the overlap layer is a controlled release fertilizer and is releasable through the first coating layer, the second coating layer, and the overlap layer over a period of time
(Yadav’s teaching  of a polymer-coated controlled release fertilizer reads on a fertilizer that is releasable through the coated film layers over a period of time; Yadav also teaches the release rate of the encapsulated fertilizer can be tailored to fit many different growing situations [0024] and thus is capable of releasing over a period of time, through the polymer films).

Regarding claim 14, Yadav teaches the polymer-coated fertilizer of claim 1, wherein the fertilizer includes any commercially available fertilizer for use in agriculture crops production
(Yadav teaches the fertilizer is any suitable (e.g. commercially available) fertilizer, including urea (e.g. organic fertilizer) [0012]; Yadav also teaches a use of fertilizers applied to agricultural crops [0002]).

Regarding claims 15 and 16, Yadav teaches the polymer-coated fertilizer of claim 1, wherein the first coating layer (claim 15) and the second coating layer (claim 16) includes any commercially available polymer film that can be thermoformed
(Yadav teaches the polymer films includes polystyrene, polypropylene [0025] which are evidenced by BPF [pg. 1, last section, “Materials”] to be thermoplastics capable of being thermoformed).

Regarding claim 17, Yadav teaches a polymer-coated fertilizer comprising:
a solid pellet of material that includes a fertilizer, the solid pellet of material having a surface
(Yadav teaches the fertilizer is in the form of pellets (e.g. solid pellet) [0024] having a surface [0021]);
a first coating layer covering a first surface of the fertilizer pellet
(Yadav teaches depositing the fertilizer onto a first polymer film [0012] which results in a flat bottom portion [0015, lines 5-6] (e.g. covering a first surface));
a second coating layer covering a second surface of the fertilizer pellet
(Yadav teaches covering the fertilizer with a second polymer film [0012] which results in a curved top portion [0015, lines 4-5] (e.g. covering a second surface)); and 
a third coating layer covering a third surface of the fertilizer pellet wherein the third coating layer is distinct from the first coating layer and the second coating layer
(the fused region (e.g. overlap layer) taught by Yadav, where the second and first polymer films are softened and fused together [0017], results in a polymer composite that would thus be distinct from the first and second layers; Applicant’s Specification confirms this physical property to be an inherent feature of melt fusing two polymers [0054]);
wherein the second coating layer covers a surface not covered by the first coating layer, and wherein the third coating layer covers a surface not covered by the second coating layer
(Yadav teaches the fertilizer is shaped like a hemisphere wherein the second polymer film covers the top portion and the first polymer film covers the bottom portion [0012][0015], thus the second coating covers the surface not covered by the first); and 
fertilizer encapsulated between the first coating layer, the second coating layer, and the third coating layer is a controlled-release fertilizer and is releasable through at least one of 
(Yadav teaches the fertilizer encapsulated by a first and second polymer film fused together (e.g. overlap) is a controlled release fertilizer [0012][0021] which reads on a fertilizer that is releasable through the coated film layers over a period of time; Yadav also teaches the release rate of the encapsulated fertilizer can be tailored to fit many different growing situations [0024] and thus is capable of releasing over a period of time, through the polymer films).

Regarding claim 18, Yadav teaches he polymer polymer-coated fertilizer of claim 17, wherein the fertilizer includes any commercially available fertilizer for use in agriculture crops production
(Yadav teaches the fertilizer is any suitable (e.g. commercially available) fertilizer, including urea (e.g. organic fertilizer) [0012]; Yadav also teaches a use of fertilizers applied to agricultural crops [0002]).

Regarding claim 19, Yadav teaches he polymer polymer-coated fertilizer of claim 17,wherein the first coating layer and the second coating layer includes any commercially available polymer that can be melt extruded into a film form
(Yadav teaches the polymer films are extruded into a molten polymer (e.g. melt extruded) [0018]).

Regarding claim 20, Yadav teaches he polymer polymer-coated fertilizer of claim 17,wherein at least one of the first coating layer and the second coating layer comprise multiple coating layers
(Yadav teaches the top and bottom polymer films (e.g. first and second coating layers, respectively) are made up of multiple layers (e.g. multiple coating layers) [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US 2009/0044582 A1) as applied to claim 1 above and further in view of Shogren ("Water vapor permeability of biodegradable polymers", Journal of Environmental Polymer Degradation, Vol. 5, No. 2, 1997, pg. 91-95).
Regarding claim 7, Yadav teaches the polymer-coated fertilizer of claim 1 and discloses the polymer films have a varying moisture barrier properties the films. Yadav does not explicitly teach wherein at least one of the first coating layer and the second coating layer has a water vapor transmission rate within the range of 1 g/(m2·day) to 2000 g/(m2·day). 
2·day) [pg. 92, Table 1] and measured at temperature of 25°C with 50% relative humidity [pg. 92, col. 1, para 2]. Shogren also exemplifies 172 g/(m2·day) for polylactic acid (PLA) and Yadav discloses PLA as a polymer film material [0025]. Absent any teaching in Yadav to specific WVTR values, one of ordinary skill in the art would look to the Shogren reference for common WVTR values in a range of 13-2920 g/(m2·day) for water resistant coatings/biodegradable polymers. Therefore, a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art [see MPEP 2144.05].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US 2009/0044582 A1) as applied to claim 1 above.
Regarding claims 9-10, Yadav teaches the polymer-coated fertilizer of claim 1, but does not explicitly disclose wherein the first coating layer and the second coating layer have the same thickness, and the overlap layer has a different thickness (claim 9) or wherein the first coating layer, the second coating layer, and the overlap layer have different thicknesses (claim 10).
However, Yadav does disclose the fertilizer release rate can be controlled by varying the thickness of the polymer film [0024] and establishes the top and bottom polymer films (e.g. first and second layers) can be made to have different thicknesses to allow for a high degree of control for the fertilizer release rate [0027, 0028]. Thus the coating thickness is a result-effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine experimentation, to adjust the thickness of each coating layer as claimed.  One of ordinary skill in the art would have been motivated to optimize each layer thickness to achieve a desired release rate. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (US 2009/0044582 A1) as applied to claim 1 above and further in view of Yang et al (“Improving the Quality of Polymer-Coated Urea with Recycled Plastic, Proper Additives, and Large Tablets”, J. Agric. Food Chem. 2012, 60, 11229−11237).

Regarding claims 11-12, Yadav teaches the polymer-coated article fertilizer of claim 1 wherein the fertilizer is any suitable (e.g. commercially available) fertilizer pellet, including urea (e.g. organic fertilizer) [0012] [0024]. Yadav does not explicitly teach the fertilizer pellet diameter or weight; wherein the pellet has a diameter within a range of 2 mm to 150 mm (claim 11) and wherein the fertilizer pellet is a urea tablet having a weight within a range of 100 mg to 800 mg (claim 12).
However, Yang et al discloses polymer-coated urea (PCU), specifically large tablet polymer-coated urea (LTPCU) having a diameter of 12 mm [pg. 11230, Table 1, footnote h] and weight of approximately 1,000 mg (1.08-1.09 g per tablet) [pg. 11231, col. 2, para 2] is an effective alternate of PCUs that reduces the coating material usage by 70-80% and consequently lowers the product cost of the coated fertilizer [pg. 11234, col. 1, last paragraph]. Yang et al and Yadav are analogous inventions in the field of polymer-coated fertilizers.
Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a large tablet polymer-coated urea with a diameter of 12mm and weight of about 1,000 mg like that described in Yang et al as the encapsulated fertilizer of Yadav. One of ordinary skill in the art would have been motivated to do so because LTPCUs are economical and effective polymer-coated fertilizers [pg. 11231, col. 2, para 2]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GARLEY/				/JENNIFER A SMITH/Examiner, Art Unit 1731       				Primary Patent Examiner, Art Unit 1731